Citation Nr: 0215517	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  01-05 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, status post ruptures patellar tendon repair.  

2.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 



INTRODUCTION

The veteran had active military service from August 1966 to 
April 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
disabilities of the right and left knees.  The RO found that 
new and material evidence to reopen previously denied claims 
had been submitted with respect to both knees but that the 
evidence of record did not warrant the granting of service 
connection for disability of either knee.  The veteran 
testified at a Travel Board hearing held before the 
undersigned at the RO in February 2002.  


FINDINGS OF FACT

1.  Evidence received since a prior final denial of service 
connection for a right knee disorder, status post patellar 
tendon repair, includes documents which bear substantially 
and directly on the issue at hand, are neither cumulative nor 
redundant, and are so significant that they must be 
considered in order for the Board to fairly decide the merits 
of the claim.  

2.  Evidence received since a prior final denial of service 
connection for a left knee disorder includes documents which 
bear substantially and directly on the issue at hand, are 
neither cumulative nor redundant, and are so significant that 
they must be considered in order for the Board to fairly 
decide the merits of the claim.  




CONCLUSIONS OF LAW

1.  Evidence received since the prior final denial of a right 
knee disorder, status post patellar tendon repair, is new and 
material and the claim is reopened.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2001).  

2.  Evidence received since the prior final denial of a left 
knee disorder is new and material and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Preliminary matter -- the VCAA  

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which redefines VA 
obligations with respect to notice and duty to assist.  VA 
regulations implementing the VCAA were issued in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
potentially applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or that were filed 
before the date of enactment and were not yet final as of 
that date.  See Holliday v. Principi, 14 Vet. App. 280 
(2000).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information or medical or 
lay evidence that is necessary to substantiate the claim.  
The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  
38 U.S.C.A. § 5103A.  

The statement of the case advised the veteran of the law and 
regulations applicable to his appeal and of the evidentiary 
deficiencies that led to the denial of his service connection 
claim.  The statutory duty to assist was explained in a July 
3, 2001, RO letter to the veteran.  He was advised VA would 
request medical records, employment records or records from 
other Federal agencies and that he would need to provide 
identifying information and authorization for the release of 
information.  The evidentiary requirements that must be 
satisfied to permit the grant of service connection were 
discussed at the veteran's Travel Board hearing.  The Board 
therefore finds that VA has adequately informed the veteran 
as to which information and evidence he is obligated to 
provide and which information and evidence VA would attempt 
to obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

With respect to the duty to assist, the Board notes that the 
present determination is limited to the issue of whether new 
and material evidence has been submitted to reopen the 
veteran's previously denied claim for service connection for 
disabilities of each knee.  The regulations implementing the 
VCAA limit VA's duty to assist an individual attempting to 
reopen a previously denied claim to procurement of Government 
records, including VA records, service department records, 
and records from other federal agencies.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
3.156(c)(1)(2)(3)).  Nothing in the VCAA duty to assist 
provisions shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence has been presented or secured.  38 U.S.C.A. 
§§ 5103A, 5108.  However, as a result of the Board's decision 
herein to reopen the claim for service connection for service 
connection for disabilities of the knees, the Board will 
conduct the necessary evidentiary development required for 
entry of a final decision on the merits of the claim (See 
below).  




Accordingly, the Board finds that no further actions pursuant 
to the VCAA need be undertaken at the present time.  

Legal Criteria  

Service connection may be established for disability that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) (West 1991 & 
Supp. 2002).  If the disability was not chronic in service, 
continuity of symptomatology after separation is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  A number of 
specific disabilities enumerated in the statute and in VA 
regulations, to include diabetes mellitus, are presumed by 
law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The law permits the reopening of a finally denied claim for 
service connection if new and material evidence is received.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001) (New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.); See also Hodge v. West, 155 F.3d 1356 (1998); Elkins 
v. West, 12 Vet. App. 209, 214-19 (1999); Winters v. West, 12 
Vet. App. 203, 

206 (1999) (en banc) overruled on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  

New and material evidence.  

The issue of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Regardless 
of the action of the RO, the Board must always address 
initially the question of whether "new and material" evidence 
has been presented sufficient to reopen previously disallowed 
service connection claims.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).  

It should be noted that that amendments to VA regulations 
promulgated while the present appeal was pending include a 
revision of the definition of new and material evidence found 
in 38 C.F.R. § 3.156(a); however, those amendments were made 
applicable only to claims which were filed after August 29, 
2001, the effective date of the regulation.  66 Fed. Reg. 
45630 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)) (Authority: 38 U.S.C. 501, 5103A(f), 5108).  The 
amendments are not applicable to the present appeal and would 
not change the result in any event.  

In determining whether new and material evidence has been 
presented, it is not relevant whether the last final 
disallowance was based on the merits of the claim or on a 
determination that no new and material evidence had been 
presented since any earlier final disallowance of the claim.  
Evans v. Brown, 9 Vet.App. 273 (1996) (an RO or Board 
decision refusing, based on a lack of new and material 
evidence, to reopen a previous finally disallowed claim, 
after having considered newly presented evidence, is truly a 
"disallowance" of the claim) citing Graves v. Brown, 8 
Vet.App. 522 (1996); see also Glynn v. Brown, 6 Vet. App. 523 
(1994).  

In the present case, the veteran's original October 1976 
claim for service connection for residuals of injuries of the 
knees was denied by a February 1977 rating decision 


on the basis that no knee injuries were documented in service 
medical records and that the veteran was not shown to have a 
current disability of either knee.  That decision was final 
as to the evidence then of record.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.104 (2001).  The evidence 
on file at the time of the rating decision consisted only of 
the veteran's service medical records, which were incomplete.  
The available service medical records showed that in December 
1968 the veteran had complained of left infrapatellar pain 
after playing basketball and that in February 1969 he had 
complained of left knee pain after an automobile accident.  

The veteran submitted additional evidence in August 2000 for 
the purpose of reopening his service connection claims, 
including copies of additional service medical records and 
records from the Ohio State University Medical Center dated 
in 1985.  Evidence later added to the record includes VA 
outpatient treatment records dated from September 1984 to 
August 1989 and the transcript of the veteran's February 2002 
Travel Board hearing.  According to the additional service 
medical records, the veteran was seen in service for 
bilateral knee complaints which were attributed to 
chondromalacia.  The private treatment records show that in 
1984 he sustained a right knee injury while playing football 
and that the following year he underwent a patellar tendon 
repair.  The veteran testified at his Travel Board hearing 
that he had had pain in both knees continuously since service 
but did not seek medical attention until 1984.  

The evidence submitted in support of the veteran's petition 
to reopen includes service records that suggest the presence 
of a bilateral knee disorder, chondromalacia, in service and 
documents which demonstrate the presence of postservice right 
knee disability as well.  To that extent they are relevant to 
the question of whether the evidentiary gap that resulted in 
the February 1977 denial of the veteran's original claim has 
been filled.  Such documents bear directly on the critical 
questions of whether the veteran sustained knee trauma in 
service and whether he currently has disability involving the 
right knee and thus relates directly 



to the specific reasons cited for the prior denial.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The new evidence is not cumulative 
nor redundant, and is of such significance that it requires 
consideration in order for the merits of the claims to be 
fairly decided.  See 38 C.F.R. § 3.156(a); Fossie v. West, 
12 Vet. App. 1 (1998).  Although the new evidence does not 
show current chondromalacia of the left knee, the addition of 
a new record showing chondromalacia in service casts the 
issue as to that knee in a new light and the claim must be 
reopened and developed in order for the claim to be fairly 
reviewed.  

The requirements of 38 C.F.R. § 3.156(a) are therefore 
satisfied and the claims for service connection for 
disabilities of the right and left knees are reopened.  
Whether the new and material evidence viewed in conjunction 
with the evidence previously considered will ultimately 
provide a basis for the granting of service connection for 
disability of either knee remains to be determined when the 
merits of the claims are considered.  Those determinations 
are separate from the question of whether the previously 
denied claims are reopened.  

Since the claim is reopened as to both issues, the VCAA and 
the duty to assist are now fully applicable.  Therefore, 
pursuant to authority granted by the newly promulgated VA 
regulations, the Board will undertake additional evidentiary 
development before adjudicating the merits of the reopened 
claims.  See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  Upon completion of that 
development, the Board will enter a separate decision 
addressing the underlying service connection issues based 
upon all of the relevant evidence of record, including that 
received as a result of the Board's development.  



ORDER

New and material evidence having been submitted, the claim 
for service connection for a right knee disorder, status post 
patellar tendon repair, is reopened and the appeal is allowed 
to that extent.

New and material evidence having been submitted, the claim 
for service connection for a left knee disorder is reopened 
and the appeal is allowed to that extent.  



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

